DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 10/14/2021.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The term “galaxy” appears to be a mistranslation of the term “constellation”. For further clarity, Examiner recommends updating the term “galaxy” to “GNSS satellite constellation”.
Appropriate correction is required.

Claim Objections
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 20 are objected to because of the following informalities: The term “galaxy” appears to be a mistranslation of the term “constellation”. For further clarity, Examiner recommends updating the term “galaxy” to “GNSS satellite constellation”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
Regarding claim 1, the claim is directed to a process. 

Step 2A, prong 1:
Claim 1 recites the limitations comprising: receiving ephemeris data and analyzing the ephemeris data.

The limitations, as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic components. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls with the “mental processes” grouping of abstract ideas. 

Step 2A, prong 2:
Claim 1 recites the additional element “receiving raw ephemeris data from a plurality of user devices”. However, this element does not positively recite a receiver, instead, it merely requires reception of already received data. Such reception merely adds insignificant extra-solution activity. See MPEP 2106.05(g).

Claim 1 additionally recites the additional element “analyzing the raw ephemeris data”. However, this element does not positively recite a processor, instead it merely requires a generic analysis. Such generic analysis merely adds insignificant extra-solution activity. See MPEP 2106.05(g).

This judicial exception is not integrated into a practical application. Claim 1 does not recite any additional elements that integrate the judicial exception into a practical idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. 

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is no added specific limitation other than what is well-understood, routine, conventional activity in the field. The claim is not patent eligible.

Independent claims 7, 9, 15, 17, and 20 are rejected for the same or similar reasoning as given above for claim 1.

Dependent claims 3-6, 8, 10-14, 16, and 18-19 has been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements the independent claims, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claim is not patent eligible.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-9, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sasahara (WO 2015146192 A1), hereinafter Sasahara.

Regarding claim 1, Sasahara discloses an ephemeris data processing method, comprising: receiving raw ephemeris data from a plurality of user devices (See at least Fig. 1, items 1, 2, 42, “The orbit information distribution system may include a base station 42 that transmits ephemeris (satellite orbit information) that is orbit information of the GPS satellite 5 to the information device 2 and the server 3.”, “As shown in FIG. 1, the orbit information distribution system is communicably connected to a plurality of portable terminals 1 that receive satellite signals from a GPS satellite 5” Fig. 1 discloses a network of devices (items 1 and 2) relaying data); and analyzing the raw ephemeris data according to an analysis mode of each user device and a satellite ephemeris protocol of each galaxy (See at least “The positioning unit 103 performs a positioning process for causing the GPS receiving circuit 16 to receive a satellite signal and measuring the current position of the mobile terminal 1.” “In the above embodiment, the GPS satellite 5 has been described as an example of a positioning satellite, but the present invention is not limited to this. For example, satellites used in other global public navigation satellite systems (GNSS) such as Galileo (EU), GLONASS (Russia), and Beidou (China) can be applied as positioning satellites.” A person having ordinary skill in the art would understand that to analyze the data to obtain position information the data would have to be processed according to its data type, meaning the processing described in this limitation is inherent to the disclosure and thereby the same invention.).

Regarding claim 7, Sasahara discloses an ephemeris data processing method, comprising: transmitting raw ephemeris data of a user device to a server (See at least Fig. 3, items 3, 2, “The server-side information acquisition unit 301 acquires terminal information transmitted from the information device 2.”), thereby enabling the server to analyze the raw ephemeris data according to an analysis mode of the user device and a satellite ephemeris protocol of each galaxy (See at least “The positioning unit 103 performs a positioning process for causing the GPS receiving circuit 16 to receive a satellite signal and measuring the current position of the mobile terminal 1.” “In the above embodiment, the GPS satellite 5 has been described as an example of a positioning satellite, but the present invention is not limited to this. For example, satellites used in other global public navigation satellite systems (GNSS) such as Galileo (EU), GLONASS (Russia), and Beidou (China) can be applied as positioning satellites.” “The storage control unit 310 includes a validity determination unit 311. The validity determination unit 311 determines the validity of the ephemeris acquired by the server side information acquisition unit 301.” A person having ordinary skill in the art would understand that to analyze the data to obtain position information the data would have to be processed according to its data type. Additionally, data collected by user devices and shared to a server for storage would enable processing of the data at the server.).

Regarding claim 8, Sasahara, as shown above, discloses all of the limitations of claim 7. Sasahara additionally discloses transmitting an ephemeris data acquisition request to the server; and receiving ephemeris data corresponding to the ephemeris data acquisition request from the server (See at least “The distribution ephemeris acquisition unit 204 acquires the ephemeris transmitted from the server 3 in response to the distribution request. The distribution ephemeris acquisition unit 204 can also acquire the ephemeris transmitted from the base station 42. […] The distribution ephemeris transmission unit 205 transmits the ephemeris acquired by the distribution ephemeris acquisition unit 204 to the mobile terminal 1.”).

Regarding claim 9, Sasahara discloses An electronic device, comprising: at least one processor (See at least “The control means 300 controls the operation of the server 3 and is composed of a CPU.”); and a memory communicatively connected to the at least one processor (See at least “The control unit 300 is configured such that the CPU executes a program stored in the storage unit 32, thereby causing the server-side information acquisition unit 301, the storage control unit 310, the ephemeris extraction unit 302, the extended ephemeris generation unit 303, and the server-side information transmission unit.”); wherein, the memory stores instructions executable by the at least one processor to enable the at least one processor to perform operations of (See at least “The control unit 300 is configured such that the CPU executes a program stored in the storage unit 32, thereby causing the server-side information acquisition unit 301, the storage control unit 310, the ephemeris extraction unit 302, the extended ephemeris generation unit 303, and the server-side information transmission unit.”): receiving raw ephemeris data from a plurality of user devices (See at least Fig. 1, items 1, 2, 42, “The orbit information distribution system may include a base station 42 that transmits ephemeris (satellite orbit information) that is orbit information of the GPS satellite 5 to the information device 2 and the server 3.”); and analyzing the raw ephemeris data according to an analysis mode of each user device and a satellite ephemeris protocol of each galaxy (See at least “The positioning unit 103 performs a positioning process for causing the GPS receiving circuit 16 to receive a satellite signal and measuring the current position of the mobile terminal 1.” “In the above embodiment, the GPS satellite 5 has been described as an example of a positioning satellite, but the present invention is not limited to this. For example, satellites used in other global public navigation satellite systems (GNSS) such as Galileo (EU), GLONASS (Russia), and Beidou (China) can be applied as positioning satellites.” A person having ordinary skill in the art would understand that to analyze the data to obtain position information the data would have to be processed according to its data type.).

Regarding claim 15, Sasahara discloses an electronic device, comprising: at least one processor (See at least “The control means 100 controls the operation of the mobile terminal 1 and is configured to include an arithmetic device such as a CPU.”); and a memory communicatively connected to the at least one processor (See at least “The control unit 100 causes the CPU to execute the program stored in the storage unit 18, so that the time measuring unit 101, the time measuring unit 102, the positioning unit 103, the performance information generating unit 104, the terminal side information transmitting unit 105, the terminal side information It functions as the acquisition unit 106.”); wherein, the memory stores instructions executable by the at least one processor to enable the at least one processor to perform operation of (See at least “The control unit 100 causes the CPU to execute the program stored in the storage unit 18, so that the time measuring unit 101, the time measuring unit 102, the positioning unit 103, the performance information generating unit 104, the terminal side information transmitting unit 105, the terminal side information It functions as the acquisition unit 106.”) : transmitting raw ephemeris data of a user device to a server (See at least Fig. 3, items 3, 2, “The server-side information acquisition unit 301 acquires terminal information transmitted from the information device 2.”), thereby enabling the server to analyze the raw ephemeris data according to an analysis mode of the user device and a satellite ephemeris protocol of each galaxy (See at least “The positioning unit 103 performs a positioning process for causing the GPS receiving circuit 16 to receive a satellite signal and measuring the current position of the mobile terminal 1.” “In the above embodiment, the GPS satellite 5 has been described as an example of a positioning satellite, but the present invention is not limited to this. For example, satellites used in other global public navigation satellite systems (GNSS) such as Galileo (EU), GLONASS (Russia), and Beidou (China) can be applied as positioning satellites.” “The storage control unit 310 includes a validity determination unit 311. The validity determination unit 311 determines the validity of the ephemeris acquired by the server side information acquisition unit 301.” A person having ordinary skill in the art would understand that to analyze the data to obtain position information the data would have to be processed according to its data type. Additionally, data collected by user devices and shared to a server for storage would enable processing of the data at the server.).

Regarding claims 16-17 and 20, applicant recites limitations of the same or substantially the same scope as claims 8-9 and 15.  Accordingly, claim 16-17 and 20 are rejected in the same or substantially the same manner as claims 8-9 and 15, shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sasahara, in view of He (CN 111308503 A), hereinafter He.

Regarding claim 2, Sasahara, as shown above, discloses all the limitations of claim 1. Sasahara does not explicitly disclose the analysis mode of each user device comprises: an interface definition of an operating system of each user device and a chip-layer ephemeris message data protocol. However, He, in the same or in a similar field of endeavor, discloses the analysis mode of each user device comprises: an interface definition of an operating system of each user device and a chip-layer ephemeris message data protocol (See at least “multiple output interfaces comprises a wifi, Bluetooth, RJ45, RS232, RS485, CAN; and by the embedded GNSS chip or external equipment, obtaining the current position and the broadcast ephemeris.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the ephemeris data processing system disclosed by Sasahara with the analysis mode disclosed by He. One would have been motivated to do so in order to advantageously obtain an enhanced positioning (See at least “The path comprises the mobile communication module and the antenna, realizing the path through the conversion and fusion, to enhanced positioning effect in the navigation locating device, converting terminal can satellite signal and the network signal, the signal of multi-source for fusion; and the transmission route to the navigation device in the enhanced locating effect in the received satellite signal into terminal simultaneously receiving GEO satellite, orbit satellite multi-source data of the GNSS satellite, and the data of a plurality of satellite link for fusion.”).

Regarding claims 10 and 18, applicant recites limitations of the same or substantially the same scope as claim 2.  Accordingly, claims 10 and 18 are rejected in the same or substantially the same manner as claim 2, shown above.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasahara, in view of Yin (CN 110418278 A), hereinafter Yin.

Regarding claim 3, Sasahara, as shown above, discloses all the limitations of claim 1. Sasahara does not explicitly disclose performing deduplication and time synchronization on analyzed ephemeris data according to time, satellite galaxies, and satellite numbers of the analyzed ephemeris data; and storing ephemeris data after deduplication and time synchronization in a database. However, Yin, in the same or in a similar field of endeavor, discloses performing deduplication and time synchronization on analyzed ephemeris data according to time, satellite galaxies, and satellite numbers of the analyzed ephemeris data (See at least “the use environment characteristic of the first operating mode (M1) is three-dimensional position satellite locator of the mobile positioning terminal device comprises can be output in real time three-dimensional locating data meeting the threshold requirement of precision, or with other real-time locating means can determine the mobile positioning terminal equipment;”, “comparing and analyzing and judging the time synchronization relationship, usually by pre-trained neural network NB”, “the server hardware and software to uniform the data deduplicated and stored, so as to realize data collection capacity to the utmost extent at the system level” Yin discloses processing satellite data such that it is inherent that the limitations of the claim (time, satellite galaxies, and satellite number) be known to properly process the data.); and storing ephemeris data after deduplication and time synchronization in a database (See at least “the server hardware and software to uniform the data deduplicated and stored, so as to realize data collection capacity to the utmost extent at the system level”, “the server hardware and software each sent by the mobile positioning terminal equipment data set for persistent storage, and the three-dimensional location data”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the data processing system disclosed by Sasahara with the deduplication and synchronization system disclosed by Yin. One would have been motivated to do so in order to advantageously allow for real time processing, allowing for improved position precision (See at least “and based on the duration of self-evolution, individual neural network of respectively calculating the real-time position of each of the mobile positioning terminal device, so as to continuously improve the positioning precision of the mobile positioning terminal equipment;”).

Regarding claims 11 and 19, applicant recites limitations of the same or substantially the same scope as claim 3.  Accordingly, claims 11 and 19 are rejected in the same or substantially the same manner as claim 3, shown above.


Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasahara, in view of Lucky (US 20190041526 A1), hereinafter Lucky.

Regarding claim 4, Sasahara, as shown above, discloses all the limitations of claim 1. Sasahara does not explicitly disclose receiving an ephemeris data acquisition request from a target device; and transmitting ephemeris data corresponding to the ephemeris data acquisition request to the target device. However, Lucky, in the same or in a similar field of endeavor, discloses receiving an ephemeris data acquisition request from a target device; and transmitting ephemeris data corresponding to the ephemeris data acquisition request to the target device (See at least [0038] “A UT can also send a request for ephemeris information to the satellite network via satellite signaling. In this case, the network may send a message (e.g., a unicast message) including the requested ephemeris information to the UT via satellite signaling. In addition, the UT may manage its own database of ephemeris information to ensure that the UT has access to current ephemeris information.” Lucky discloses requested and receiving by a user terminal (UT) ephemeris information.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the ephemeris data processing system disclosed by Sasahara with the request system disclosed by Lucky. One would have been motivated to do so in order to advantageously manage ephemeris data to maintain timely information (See at least “In addition, the UT may manage its own database of ephemeris information to ensure that the UT has access to current ephemeris information.”).

Regarding claim 5, The combination of Sasahara and Lucky, as shown above, discloses all the limitations of claims 1 and 4. Sasahara does not explicitly disclose the ephemeris data corresponding to the ephemeris data acquisition request comprises ephemeris data of all galaxies or ephemeris data of a specific galaxy. However, Lucky, in the same or in a similar field of endeavor, discloses the ephemeris data corresponding to the ephemeris data acquisition request comprises ephemeris data of all galaxies or ephemeris data of a specific galaxy (See at least [0102] “The request could be for the ephemeris information for the full constellation (e.g., 600-1000 satellites) or the request could be for only a part of the constellation”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the ephemeris data processing system disclosed by Sasahara with the request system disclosed by Lucky. One would have been motivated to do so in order to advantageously manage ephemeris data to maintain timely information (See at least “In addition, the UT may manage its own database of ephemeris information to ensure that the UT has access to current ephemeris information.”).

Regarding claims 12-13, applicant recites limitations of the same or substantially the same scope as claims 4-5.  Accordingly, claims 12-13 are rejected in the same or substantially the same manner as claims 4-5, shown above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasahara, in view of Lucky, in further view of Wang (CN 108834073 A), hereinafter Wang.

Regarding claim 6, The combination of Sasahara and Lucky, as shown above, discloses all the limitations of claims 1 and 4. The combination of Sasahara and Lucky does not explicitly disclose performing an authentication on the ephemeris data acquisition request; performing analysis and legality judgment on the ephemeris data acquisition request in a case that the authentication is successful; and searching the database for ephemeris data corresponding to the ephemeris data acquisition request in a case that the analysis and legality judgment are successful. However, Wang, in the same or in a similar field of endeavor, discloses performing an authentication on the ephemeris data acquisition request; performing analysis and legality judgment on the ephemeris data acquisition request in a case that the authentication is successful; and searching the database for ephemeris data corresponding to the ephemeris data acquisition request in a case that the analysis and legality judgment are successful (See at least “In practical application, mobile terminal 12 may first send the user authority verification request to the CORS server 14 through CORS base station 13. CORS server 14 according to the user authority authentication request verifies the mobile terminal 12 of the user authority and the user authority authentication is passed, sending authority verification to the mobile terminal 12 via the response, after the mobile terminal 12 then through the CORS CORS base station 13 server 14 sends measurement data.”, “the measurement data at least comprises: protocol data stream, ephemeris data, present location and calculation precision”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the ephemeris data processing system disclosed by Sasahara with the request system disclosed by Lucky with the authentication system disclosed by Wang. One would have been motivated to do so in order to advantageously reduce mobile terminal waiting, thereby improving the speed of the network (See at least “because of reducing the mobile terminal waiting for sending the measuring time of the data, it is possible to improve the road network data speed.”).

Regarding claim 14, applicant recites limitations of the same or substantially the same scope as claim 6.  Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 6, shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khasis (US 20200287775 A1) discloses an AUTONOMOUS TELEMATICS PLATFORM
Jokinen (US 10690775 B2) discloses a Crowdsourcing Atmospheric Correction Data
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648